131 F.3d 950
Gabe KAIMOWITZ, Esquire, Qui Tam, Plaintiff-Appellant,USA, ex rel., Plaintiff,v.ORLANDO, FLORIDA, Rick Bernhardt, Orlando NeighborhoodImprovement Corporation, ("ONIC"), Defendants-Appellees.
No. 96-2307.
United States Court of Appeals,Eleventh Circuit.
Nov. 20, 1997.

Appeal from the United States District Court for the Middle District of Florida.
Before ANDERSON and BLACK, Circuit Judges, and CLARK, Senior Circuit Judge.
PER CURIAM:


1
No member of this panel nor other judge in regular active service on the Court having requested that the court be polled on Rehearing En Banc (Rule 35, Fed.R.App.P.;  Eleventh Circuit Rule 35-5), the Suggestion of Rehearing En Banc is DENIED.


2
On panel rehearing, the last two sentences (including footnote 7) of the opinion are hereby deleted, and the following sentence is substituted in lieu thereof:


3
For the reason discussed above, the record conclusively established that Kaimowitz was not entitled in this suit to the unrelated preliminary injunction he sought, and thus it was clear that an evidentiary hearing was not necessary.


4
The petition for panel rehearing is DENIED in all respects except for the foregoing amendment of the opinion.